MEMORANDUM *
Mukesh Singh (“Singh”) appeals from the district court’s order denying his habeas petition, filed pursuant to 28 U.S.C. § 2241. We dismiss the appeal as moot.
Simultaneously, with the filing of this order, we filed an order in the related case of Singh v. Holder, No. 03-72088, 2011 WL 720083, 417 Fed.Appx. 698 (9th Cir.2011), granting Singh’s 2009 Motion to Reinstate Petition for Review. With the reinstatement of the Petition for Review, Singh has achieved all the relief that he seeks in the instant appeal. Accordingly, we dismiss the appeal as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.